Citation Nr: 1218366	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  92-13 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal disability, characterized as status post partial gastrectomy for duodenal ulcer disease. 

3.  Entitlement to service connection for gout of the right ankle, to include as secondary to arterial vascular disease as a result of his service connected arterial hypertension. 

4.  Entitlement to a compensable evaluation for hepatitis C prior to October 26, 2009.  

5.  Entitlement to an evaluation in excess of 20 percent for hepatitis C from October 26, 2009.  

6.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism.

7.  Entitlement to an initial compensable evaluation for a left shoulder disability prior to May 19, 2006.  

8.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability from May 19, 2006 to September 16, 2010. 

9.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability from August 1, 2011.  

10. Entitlement to an evaluation in excess of 20 percent for a cervical spine disability to include strain, myositis, and spondylosis.  

11.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

12. Entitlement to an initial compensable evaluation for patellofemoral left knee dysfunction prior to December 3, 2007.  

13. Entitlement to an evaluation in excess of 10 percent for patellofemoral left knee dysfunction from December 3, 2007. 

14. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to December 1971, from March 2003 to May 2003, and from October 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

In October 2004, the issues of entitlement to service connection for a psychiatric disorder to include PTSD, entitlement to an increased evaluation for hepatitis C, and entitlement to service connection for status post partial gastrectomy for duodenal ulcer disease, then claimed as a gastrointestinal disability, were previously before the Board.  The Board found that new and material evidence had been submitted to reopen a previously denied claim for service connection for a gastrointestinal disability.  The matter was then remanded for additional development, as were the claims regarding a psychiatric disability and hepatitis C.  These issues have been returned to the Board for further review.  

The remaining issues arise from various rating decisions, and were appealed subsequent to the October 2004 decision.  

After the completion of the development requested by the October 2004 Board decision, the evaluation for the Veteran's hepatitis C was increased from zero percent to the current 20 percent, effective from October 26, 2006.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this issue remains on appeal for the periods both before and after October 26, 2006.  The matter has been characterized as two different issues for the sake of convenience.  

The rating for left knee disability was also increased from zero percent to 10 percent during the course of the current appeal, effective from December 3, 2007.  As this is less than the maximum benefit, it remains on appeal.  It will be listed as two separate disabilities for convenience.  

Similarly, the Board notes that the Veteran was awarded entitlement to a temporary total evaluation following surgery for his left shoulder disability from September 16, 2010 to July 31, 2011.  However, his evaluation remained zero percent prior to May 19, 2006 and 20 percent from May 19, 2006 to September 16, 2010 and was returned to 20 percent after the end of the temporary total rating, effective from August 1, 2011.  As the period for the 20 percent evaluation for the left shoulder disability prior to September 16, 2010 is ready for appellate consideration but the period for the 20 percent evaluation beginning August 1, 2011 is not, this matter has also been characterized as three different issues for the sake of convenience.  

The issues of entitlement to service connection for a psychiatric disability, including PTSD, entitlement to service connection for gout secondary to treatment for service connected disabilities, entitlement to an evaluation in excess of 20 percent for a left shoulder disability from August 1, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that chronic gastrointestinal disability had its clinical onset in service or is otherwise related to active duty.  

2.  The initial evidence of a duodenal ulcer is dated at least five years after the Veteran's discharge from service, and the status post partial gastrectomy for 

duodenal ulcer disease has not been related to active service by competent medical opinion.  

3.  Prior to October 26, 2009, the Veteran's hepatitis C was productive of symptoms that included no more than minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but requiring therapeutic measures.  

4.  As of October 26, 2009, the Veteran's hepatitis C has been productive of daily fatigue, malaise, anorexia, and minor weight loss and hepatomegaly without incapacitating episodes. 

5.  Prior to October 6, 2010, the Veteran's hypothyroidism was productive of the need for constant medication, fatigability, weight gain, mental disturbance in the form of depression, and cold intolerance.  

6.  From October 6, 2010, the Veteran's hypothyroidism has been in remission but remains productive of the need for constant medication, fatigability, cold intolerance and constipation, but the Veteran has lost weight and does not have mental disturbance such as depression, apathy, psychosis, or dementia.  

7.  Prior to May 19, 2006, the Veteran's left shoulder disability was manifested by full range of motion in all directions, with no pain until the final 20 or 30 degrees; pain on repetitive motion but no additional limitation of motion, and no evidence of lack of endurance, weakness, or fatigue; and no edema, redness, effusion, evidence of guarding of movement at shoulder level, or evidence of at least moderate deformity.  

8.  From May 19, 2006 to September 16, 2010, the Veteran's left shoulder disability was manifested by limitation of motion to approximately shoulder level; pain on repetitive motion but insufficient functional limitation to reduce the range of motion to midway between the side and the shoulder; and without evidence of guarding of all movements, nonunion, fibrous union, recurrent dislocations, or malunion with marked deformity.  

9.  The Veteran remains capable of at least 30 degrees of forward flexion of the cervical spine even with consideration of limitations due to pain and other factors after repetitive motion, without evidence of ankylosis or associated neurologic disabilities. 

10. The Veteran remains capable of at least 40 degrees of forward flexion of the lumbar spine even with consideration of limitations due to pain and other factors after repetitive motion, without evidence of ankylosis or associated neurologic disabilities.

11. Prior to December 3, 2007, the Veteran's left knee had normal extension and at least 120 degrees of flexion after consideration for limitations due to pain without instability, subluxation, or giving way, with meniscus tear but no evidence of arthritis. 

12. After December 3, 2007, there continues to be evidence of a meniscus tear, but the Veteran's left knee had normal extension and at least 90 degrees of flexion after consideration for limitations due to pain with some reports of instability; there is no objective confirmation of instability, subluxation, or giving way and the Veteran denied instability on the most recent examination.  


CONCLUSIONS OF LAW

1.  Chronic gastrointestinal disability, characterized as status post partial gastrectomy for duodenal ulcer disease was not incurred or aggravated in active service, nor may duodenal ulcer disease be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for a 30 percent rating for hepatitis C prior to October 26, 2009 were met; the criteria for an evaluation in excess of 30 percent were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Code 7345 (2000); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Code 7345 (2011).  

3.  The criteria for a 40 percent evaluation for hepatitis C from October 26, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Code 7345 (2000); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Code 7345 (2011).  

4.  The criteria for an initial 60 percent evaluation, but no more, for hypothyroidism have been met until October 6, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.119, Code 7903 (2011).  

5.  The criteria for an evaluation in excess of 30 percent for hypothyroidism from October 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.119, Code 7903 (2011).  

6.  The criteria for entitlement to an initial compensable evaluation for a left shoulder disability prior to May 19, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Codes 5201, 5202 (2011). 

7.  The criteria for entitlement to an evaluation in excess of 20 percent for a left shoulder disability from May 19, 2006 to September 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Codes 5201, 5202 (2011).  

8.  The criteria for entitlement to an evaluation in excess of 20 percent for a cervical spine disability to include strain, myositis, and spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Codes 5003, 5021, 5237 (2011).  


9. The criteria for entitlement to an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Codes 5003, 5021, 5237 (2011).  

10. The criteria for an initial compensable evaluation for patellofemoral left knee dysfunction prior to December 3, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261 (2011).  

11. The criteria for entitlement to an evaluation in excess of 10 percent for patellofemoral left knee dysfunction from December 3, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, many of the Veteran's claims were initiated prior to the enactment of the VCAA.  Therefore, complete notification before the initial adjudication is unlikely to have occurred.  

The Veteran was provided with notification letters in September 2004, December 2005, September 2006, June 2007, January 2008, and November 2008.  These contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  

While portions of the notice were not provided to the Veteran until after the initial adjudication of his claims, his claims have each been readjudicated subsequent to the receipt of proper notice.  Therefore, there has been no prejudice to the Veteran, and the Board finds that the duty to notify has been met.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If a duodenal ulcer becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of an ulcer during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Ulcer with Partial Gastrectomy

The Veteran contends that he suffered gastrointestinal symptoms during active service and has resulting chronic gastrointestinal disability.  

The Veteran's service treatment records from his first period of active service are negative for any gastrointestinal complaints or diagnosis of ulcer disease.  The November 1971 discharge examination was normal.  Although the October 2004 Board remand states that the abdomen and viscera was found to be abnormal on this examination, the report clearly states the abdomen and viscera were normal.  The October 2004 Board reference was apparently to the Report of Medical History obtained at that time, upon which the Veteran answered "no" to a history of frequent indigestion and "don't know" to a history of stomach or liver trouble. 

The post service medical records include the report of a May 1973 VA examination.  The Veteran had no digestive complaints, and the examination revealed a normal abdomen.  

Private medical records dating October 1977 show that the Veteran was seen for gastrointestinal bleeding.  He was admitted to a VA facility at this time for upper gastrointestinal bleeding possibly due to erosive gastritis.  He also had acute anemia due to blood loss.  His symptoms had begun one to two weeks prior to admission.  He underwent an endoscopy in November 1977 and was found with erosive gastritis due to melena.  

A private upper gastrointestinal study was conducted in December 1979.  There was no significant abnormality of the esophagus, stomach or duodenum.  No hiatus hernia, ulcer, tumor or deformity was found.  

Medical records from the Puerto Rico National Guard dated June 1980 show that the Veteran was seen for complaints of abdominal pain. 

VA hospital records dating from November 1983 to December 1983 note that the Veteran was admitted for treatment of intractable peptic ulcer disease with episodes of bleeding.  The summary stated that the Veteran had a history of peptic ulcer disease dating from 1977.  He was admitted in November 1983 due to epigastric pain.  He underwent surgery, including a bilateral vagatomy with partial gastrectomy Billroth's II.  The preoperative physical contains a long discussion regarding the history of the Veteran's ulcer.  He denied all pertinent history, and the only previous symptoms noted were when he had been hospitalized six years earlier for epigastric pain and tarry stools.  

VA treatment records from the 1980s through the 1990s show that the Veteran continues to be followed for his peptic ulcer disease.  These records did not include any history of peptic ulcer disease prior 1977.  

The Veteran was afforded a VA medical examination in April 1999.  The history of peptic ulcers and status post vagotomy with partial gastrectomy was noted.  The Veteran denied a history of intravenous drug use.  The Veteran reported having experienced gastritis episodes with frequent vomits in Vietnam.  

A May 2002 VA examination recorded that the Veteran had been seen at a VA hospital from 1983 to 1985 for duodenal ulcer with hemorrhage.  He had been given blood transfusions on several occasions.  Testing was positive for H. pylori.  The diagnoses included duodenal ulcer with H. pylori test positive.  

The Veteran underwent an additional VA examination of his stomach in August 2006.  The claims folder was reviewed by the examiner.  The Veteran was noted to have undergone the November 1977 endoscopy which found erosive gastritis.  The November 1983 surgeries were also noted, as well as treatment into the 2000s.  Following the examination, the diagnoses included history of peptic ulcer disease, clinical gastritis, and status post gastrojejunostomy with truncal and selective vagotomy.  The examiner opined that upon review of the record, there was no evidence of stomach complaints while on active service.  Therefore, the Veteran's stomach condition was less likely than not due to active military service.  

The Veteran underwent a VA examination of the liver in October 2009.  He reported a history of intravenous drug use during service.  

The Board finds that entitlement to service connection for duodenal ulcer disease with partial gastrectomy is not warranted.  This disability was not shown during service or within the one year presumptive period following service.  Moreover, the Veteran's reports of gastritis and vomiting in service are not credible, and his ulcer has not been associated with service by competent medical opinion.  

As noted in the October 2004 Board decision and remand, the Veteran contends that he experienced gastritis and vomiting during service.  These complaints were recorded in an April 1999 VA examination.  However, the Board finds that these contentions are not credible.  The service treatment records do not contain any complaints or treatment for gastrointestinal complaints.  The Veteran denied any such complaints on the Report of Medical History he completed in November 1971 in preparation for his discharge from service, and an examination at that time was normal.  Finally, the remainder of the medical history the Veteran provided at the April 1999 examination was also inaccurate, in that he denied a history of intravenous drug use.  The Veteran later admitted to intravenous drug use in service on the October 2009 VA examination.  His service treatment records show that his separation was delayed due to his previous use of opiates, to include heroin.  Therefore, as the Veteran's reports of gastritis in service are not supported by the record, contradicted by his own report at separation, and was initially provided at an 

examination upon which he provided other misleading information, the Veteran's reports of gastritis in service are of no evidentiary value.  

The records are also negative for any gastrointestinal complaints during the one year presumptive period following the Veteran's discharge from service.  He did not mention any gastrointestinal complaints at the initial post service VA examination in May 1973.  This disability appears to have initially manifested in 1977, improved with treatment, but then required surgical intervention in 1983.  The Veteran underwent an extensive medical work-up prior to the 1983 surgery without out any reports from the Veteran of gastrointestinal complaints prior to 1976 or 1977.  The approximately five year period between discharge from service and the initial manifestation of an ulcer precludes service connection on a presumptive basis and also weighs against a finding of continuity of symptomatology.  

Additionally, there is no competent opinion that relates the Veteran's duodenal ulcer to active service.  The August 2006 VA examiner is the only examiner to have expressed an opinion in this matter, and he stated that the ulcer was less likely than not due to active military service.  While the only basis for this opinion was that there were no relevant complaints made during service, the examiner reviewed the entire record prior to rendering this opinion.  Furthermore, the Board notes that it is accurate in that the Veteran did not have any relevant complaints during service or until several years after discharge from service.  There is no competent opinion to the contrary.  Finally, the Veteran does not allege that his disability was aggravated during his two periods of active service in 2003 and 2004, and there is no evidence to suggest such aggravation.  The preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for status post partial gastrectomy for duodenal ulcer disease is not warranted. 

Increased Evaluation

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current 

symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that some of these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As with the claims for service connection, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Hepatitis C

The record shows that entitlement to compensation for hepatitis C under the provisions of 38 U.S.C.A. § 1151 was established in a June 1999 rating decision.  A zero percent evaluation was assigned, effective from December 4, 1998.  The evaluation was increased to the current 20 percent rating in a July 2010 rating decision, effective from October 26, 2009.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection, and a staged rating is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The criteria for rating hepatitis were revised effective July 2, 2001. 

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244(1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13(1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011).  

The Veteran's service-connected hepatitis is currently rated under 38 C.F.R. § 4.114, DC 7345 (Hepatitis, infectious).  The criteria under DC 7345, in effect before July 2, 2001, contemplate that a 100 percent rating is warranted when competent and probative evidence shows that a claimant is disabled by infectious hepatitis, with marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy. 

A 60 percent rating is warranted when the evidence shows infectious hepatitis, with moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression. 

A 30 percent rating is warranted when a claimant is disabled by infectious hepatitis, with minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures. 

A 10 percent rating is warranted when the evidence shows infectious hepatitis, with demonstrable liver damage with mild gastrointestinal disturbance. 

A zero percent rating is warranted when competent and probative evidence shows infectious hepatitis that has healed and is asymptomatic. 

The criteria under DC 7345 in effect since July 2, 2001, contemplate that a 100 percent rating is warranted when competent and probative evidence shows that chronic liver disease without cirrhosis (including hepatitis B and chronic active hepatitis) is productive of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

A 60 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 40 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period. 

A 20 percent rating is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 10 percent rating is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A zero percent (noncompensable) rating is warranted when competent and probative evidence shows that chronic liver disease is asymptomatic.  38 C.F.R. § 4.114, Code 7345. 

A February 1998 imaging study of the liver demonstrated mild diffuse enlargement of the liver.  The impression was mild diffuse parenchymal liver disease with congestive splenomegaly.  

On an April 1999 VA examination of the liver, the Veteran was noted to have a history of peptic ulcer disease and to have received a blood transfusion at a VA hospital.  The Veteran complained of vomiting of bilious contents, but denied hematemesis or melena.  He reported right upper quadrant and epigastric pain associated with nausea, and complained of fatigue, weakness, depression and anxiety.  On examination, the Veteran weighed 142 pounds, and there was no history of ascites, weight change, diarrhea, malabsoption, hematemisis, or melena.  The liver was of normal size and muscle strength was adequate.  The diagnoses included chronic hepatitis C and peptic ulcer disease with status post partial gastrectomy and status post vagotomy.  

The Veteran also completed a VA general medical examination at that time.  He was reported to have been diagnosed with hepatitis C in 1997.  He complained of symptoms that included in relevant part headaches, weakness, fatigue and depression.  He weighed 140 pounds.  Mild heptomegaly was noted on examination.  The diagnoses included chronic hepatitis C and hepatocelluar dysfunction with liver parenchymal disease.  

A December 1999 ultrasound showed that the liver was enlarged.  The impression was mild hepatomegaly.  

The Veteran had his hepatitis evaluated at a VA examination in May 2002.  On examination, the Veteran weighed 145 pounds.  There was no stigma of chronic liver disease.  There were no superficial abdominal veins evident and no ascites or hepatosplenomegaly.  The diagnoses included hepatitis C, hepatitis B, and hepatitis A with normal or near normal liver function tests at present.  

VA hospital records from October 2005 indicate that the Veteran was admitted due to symptomatic anemia and lower gastrointestinal bleeding.  He was provided two units of blood and discharged.  The diagnoses were symptomatic anemia, chronic liver disease secondary to hepatitis C, and lower GI bleeding.  

At August 2006 VA examinations of the liver and stomach, the Veteran reported vomiting twice a month.  He denied hematemesis or melena.  He had lost weight following Interferon therapy.  Following treatment he continued with headaches, vomiting, tiredness, and abdominal pain after eating.  He also had recurrent diarrhea episodes.  A review of treatment records noted severe anemia secondary to hepatitis C virus treatment.  On examination, there was no abdominal pain.  However, deep palpation produced epigastric pain and the abdomen was tympanic.  There was no evidence of liver disease or malnutrition.  The examiner did not identify any abnormalities following an abdominal sonogram.  The diagnosis was hepatitis C virus infection, status post Ribavirin and Interferon Alpha 2-b treatment with complication of anemia.  

September 2006 VA treatment records state that the Veteran weighed 164 pounds.  A July 2007 VA examination for hypothyroidism found that he weighed 168 pounds.  He was 161 on another thyroid examination conducted in November 2008.  

The Veteran's most recent VA examination for his hepatitis C was conducted in October 2009.  The claims folder was reviewed by the examiner.  He stated that he had received treatment with Interferon and Ribavir in 2005 but did not finish the treatment due to symptomatic anemia that was most likely secondary to this treatment.  He complained of weakness, fatigue, diarrhea, right upper quadrant and episgastric pain.  The Veteran did not have a history of any incapacitating episodes in the last 12 month period.  His fatigue and malaise were present daily.  Anorexia was also reported, along with intermittent nausea and vomiting.  The Veteran also reported weight loss, and he weighed 152 pounds.  There was no evidence of malnutrition.  An abdominal sonogram indicated that the liver was mildly absortive and inhomogeneous.  The diagnosis was hepatitis C.  The examiner opined that the Veteran's subjective complaints of weakness, tiredness, fatigue, and right upper quadrant discomfort were at least as likely as not related to the hepatitis C.  

The Veteran was noted to weigh 155 pounds on a VA thyroid examination conducted in October 2010. 

After careful consideration of the Veteran's symptoms, the Board finds that they most nearly resemble those contemplated by the 30 percent evaluation under the rating criteria in effect prior to July 2, 2001 for the period before October 26, 2009.  The Board is obligated to review the Veteran's disability under both the old and new criteria, and apply that which is the most favorable to him.  As will be demonstrated, the use of the previous criteria results in the most favorable rating for the Veteran even after the new criteria came into effect on July 2, 2001.  However, based on the findings of the VA examination conducted on October 26, 2009, it becomes more favorable to the Veteran to apply the new criteria from that date, as they will result in a 40 percent rating.  

Under the criteria in effect before July 2, 2001, a 30 percent rating was warranted for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance that was less than the criteria for 60 percent.  

Evidence dating from as early as February 1998 show that the Veteran's liver had mild enlargement, and heptomegaly was again noted on the April 1999 general medical examination and the December 1999 ultrasound.  While subsequent examinations have not described enlargement of the liver, the October 2009 VA examination did note that the liver was mildly absortive and inhomogeneous.  Nausea, fatigue, and weakness have been consistently noted since April 1999, and anxiety and depression were also shown on the April 1999 examinations.  While dietary restrictions have not been described, the Veteran underwent Interferon treatment in 2005 that resulted in an episode of anemia, and he continues to receive medication for this disability.  The Board finds that these symptoms more nearly resemble those of minimal liver damage and fatigue, anxiety, and gastrointestinal disturbance of a lesser degree but necessitating therapeutic measures, which warrants a 30 degree rating.  38 C.F.R. § 4.114, Code 7345 (2000). 

The Board has also considered entitlement to an evaluation in excess of 60 percent under the old rating criteria, but this is not demonstrated by the evidence.  A 60 percent rating required moderate liver damage and this has not been demonstrated.  The February 1998 and December 1999 studies described the liver damage as mild.  The May 2002 examination states that the Veteran had normal or near normal liver function tests.  The October 2009 sonogram described the liver as only mildly absortive and inhomogeneous.  In fact, the August 2006 examination was unable to find any evidence of liver disease.  Therefore, as there is no evidence of more than mild liver disease at any point during the period on appeal, a 60 percent rating under the old criteria is not for assignment.  38 C.F.R. § 4.114, Code 7345 (2000).

Entitlement to an evaluation in excess of 30 percent under the current rating criteria prior to October 26, 2009 has also been considered.  A 40 percent rating is for assignment when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period.

Although the evidence states that the Veteran experiences daily fatigue, malaise, and anorexia, there is no evidence of weight loss.  The Board is aware that the August 2006 examination report says that the Veteran has experienced weight loss.  His weight was not recorded at that time.  However, September 2006 treatment records state the Veteran's weight was 164 pounds, and it was 168 in July 2007.  This is more than the 142 noted in April 1999 and the 145 shown in May 2002 when this disability was newly diagnosed.  As will be demonstrated below, a July 2007 VA thyroid examination noted that the Veteran's weight had increased to 168, which was a gain of 20 percent.  The rating criteria clearly require both minor weight loss and hepatomegaly for a 40 percent rating.  As there was no weight loss, a 40 percent rating is not warranted prior to October 26, 2009.  In the alternative, there is no evidence of incapacitating episodes, and these were denied on the October 2009 examination report.  38 C.F.R. § 4.114, Code 7345.  

However, the Board finds the current criteria support a 40 percent rating for the Veteran's hepatitis C as of October 26, 2009 based on the weight loss demonstrated at that time.  That examination shows the Veteran experiences daily fatigue, malaise, and anorexia.  It also reports that the Veteran had weight loss, and that he currently weighed 152 pounds.  The Board notes that this is a loss of 12 pounds since September 2006.  Although this examination report does not comment on the presence of hepatomegaly, this symptom has previously been identified on several occasions.  Therefore, the criteria for a 40 percent evaluation are met as of October 26, 2009.  38 C.F.R. § 4.114, Code 7345.  

The Board has considered entitlement to an evaluation greater than 40 percent, but such is not shown by the record.  Although the Veteran has the daily fatigue, malaise, and anorexia required for a 60 percent rating, he does not have evidence of substantial weight loss.  Although the Veteran lost 12 pounds since 2006, the Board observes that he still weighs 12 pounds more than he did at the beginning of the period on appeal.  The October 2009 examination report also states that there was no evidence of malnutrition, and the October 2010 thyroid examination shows that his weight had increased to 155.  The examination added that the Veteran did not have any incapacitating episodes, which precludes a 60 percent rating on that basis.  It follows that a 40 percent rating but no higher is merited from October 26, 2009.  38 C.F.R. § 4.114, Code 7345.  

Hypothyroidism

Entitlement to service connection for hypothyroidism as secondary to hepatitis C was granted in an August 2007 rating decision.  A 30 percent evaluation was assigned for this disability, effective from March 19, 2007.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  Therefore, a staged rating is to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the rating code for hypothyroidism, a 10 percent evaluation is warranted when it is manifested by fatigability, or when continuous medication is required for control.  A 30 percent evaluation is warranted when manifested by fatigability, constipation, and mental sluggishness.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain; and a 100 percent rating is warranted when manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903. 

On VA examination in July 2007, the Veteran noted that he was on medication for his disability but that he did not take it every day.  He was under treatment for chronic depression and had gained 30 to 40 pounds over the last year.  The Veteran also had cold intolerance, but there were no other symptoms attributed to the thyroid condition.  He reported pain in his arms and the cervical area but this pre-existed the thyroid condition and was not associated.  Gastrointestinal symptoms included nausea, peptic ulcer disease, weight gain, and constipation or diarrhea.  His weight was 168 and had increased 20 percent when compared to baseline.  The cardiovascular examination was negative for bradycardia, and there was no evidence of psychosis or dementia.  The diagnosis was hypothyroidism, which was noted to be active.  

A January 2008 imaging study of the thyroid shows that it was of increased size with normal shape and position.  

The Veteran was afforded another VA examination in November 2008.  He reported having headaches, tiredness, abdominal discomfort and depression.  He was on thyroid hormone medication.  The Veteran was noted to have a history of peptic ulcer disease, with an increased number of bowel movements or diarrhea.  Other symptoms included fatigability and cold intolerance.  He weighed 161 pounds.  

VA psychiatric treatment records from September 2009 indicate that the Veteran has a diagnosis of major depression with psychosis and PTSD.  The examiner added that his thyroid problems could be related.  

On an October 6, 2010 VA thyroid examination, the Veteran claimed that his thyroid tests were reported variable.  They were sometimes high and sometimes low, requiring frequent adjustments in medication dosage amounts.  His general symptoms were reported to be fatigability, generalized weakness, cold and heat intolerance, insomnia and arthralgia.  He also experienced anorexia, nausea, and peptic ulcer history.  He had recently experienced weight loss, and now weighed 155 pounds.  On examination, the thyroid size was normal.  There was no evidence of slow speech, depression, apathy, psychosis, or dementia.  The diagnosis was hypothyroidism, in remission.  

After careful consideration, the Board finds that the Veteran is entitled to an initial 60 percent evaluation for his hypothyroidism.  The July 2007 VA examination notes that the Veteran had experienced a weight gain of 20 percent.  He was also under treatment for depression, which a subsequent VA psychiatric treatment note indicates could be due to hypothyroidism.  Weight gain and mental disturbance are two of the three symptoms required for a 60 percent evaluation.  Although the Veteran did not have muscle weakness that could be attributable to the hypothyroidism, he did have cold intolerance, which is one of the criteria for a 100 percent rating.  When these symptoms are considered together, they more nearly resemble those required for a 60 percent evaluation.  38 C.F.R. §§ 4.7, 4.119, Code 7903.  Entitlement to a 100 percent evaluation has been considered as well, but the July 2007 examiner specifically stated that no symptoms other than the weight gain, depression, and cold intolerance could be attributed to the hypothyroidism, and there was no evidence of muscular weakness, cardiovascular involvement, dementia, slowing of thought, bradycardia or sleepiness.  Therefore, a 60 percent rating is the highest initial evaluation that can be assigned.  38 C.F.R. § 4.119, Code 7903.

However, the record does not support entitlement to a 60 percent evaluation beyond October 6, 2010.  The examination conducted at that time notes the Veteran's general symptoms were reported to include fatigability, generalized weakness, and cold intolerance from among the rating criteria for hypothyroidism.  However, he had lost some of the weight he had gained due to his hypothyroidism.  The thyroid size had returned to normal, and there was no evidence of slow speech, depression, apathy, psychosis, or dementia.  The diagnosis was hypothyroidism, in remission.  As there was no longer evidence of muscular weakness, mental disturbance, or weight gain, which are the criteria for a 60 percent rating, and only the Veteran's reports of cold intolerance from the criteria for a 100 percent rating, his symptomatology does not more nearly resemble that required for an evaluation in excess of 30 percent.  The Board concludes that the current 30 percent rating is appropriate from October 6, 2010.  38 C.F.R. § 4.119, Code 7903.

Left Shoulder

The record shows that entitlement to service connection for impingement syndrome of the left shoulder was granted in a June 2005 rating decision.  A zero percent evaluation was assigned, effective from July 21, 2004.  A February 2007 rating decision increased the evaluation to 20 percent, effective from May 19, 2006.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  Therefore, a staged rating is to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating code does not contain an entry for impingement syndrome of the left shoulder.  When an unlisted condition is encountered it will be permissable to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  This disability is evaluated by analogy to the rating code for impairment of the humerus, which is found at 38 C.F.R. § 4.71a, Code 5202.

Under this rating code, loss of the head of the humerus (flail shoulder) is rated as 80 disabling for the major arm and 70 percent disabling for the minor.  Nonunion of the humerus (false flail joint) is evaluated as 60 percent disabling for the major arm and 50 percent for the minor arm.  Fibrous union of the humerus is considered 50 percent disabling for the major arm and 40 percent disabling for the minor.  Recurrent dislocation of the scapulohumeral joint characterized by frequent episodes and guarding of all arm movements is 30 percent disabling for the major arm and 20 percent disabling for the minor.  Recurrent dislocation with infrequent episodes, and guarding of movement only at shoulder level is rated as 20 percent disabling for each arm.  Malunion of the humerus with marked deformity is rated as 30 disabling for the major arm and 20 percent disabling for the minor.  Moderate deformity is evaluated as 20 disabling for each arm.  38 C.F.R. § 4.71a, Code 5202.  

The Board finds that the rating code for limitation of motion of the arm is also for consideration.  Under this rating code, limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.  

Normal range of motion for the shoulder is from zero to 180 degrees of abduction; zero to 180 degrees of forward flexion; zero to 90 degrees of external rotation; and zero to 90 degrees of internal rotation.  38 C.F.R. § 4.71a, Plate I.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes the report of a VA examination of the joints conducted in March 2005.  The Veteran was noted to be left handed, but his dominance had not been affected.  The left shoulder had flexion from zero to 180 degrees, with pain in the last 20 degrees.  Abduction was from zero to 180 degrees, and was painful in the last 30 degrees.  External and internal rotations were both from zero to 90 degrees, although both had pain in the final 20 degrees.  There was tenderness on palpation in the left shoulder at the acromioclavicular joint and at the subacromial area.  Repetitive flexion and extension of the left shoulder elicited pain and grimacing without any evidence of lack of endurance, weakness, or fatigue.  There was no edema, redness, or effusion, and no evidence of ankyolosis.  The diagnoses included impingement syndrome of the left shoulder.  

The Veteran underwent an additional VA examination of his joints on September 21, 2006.  For his left shoulder, he subjectively reported instability, pain, stiffness, and weakness.  Flexion was from zero to 135 degrees with pain at 130 degrees.  Repetitive use resulted in an additional loss of motion from 130 to 180 degrees.  Abduction was from zero to 115 degrees, with pain at 110 degrees.  Repetitive use resulted in an additional loss of motion from 115 to 180 degrees.  External rotation was from zero to 55 degrees, with pain at 50 degrees and loss of motion on repetitive use from 55 to 90 degrees.  Internal rotation was zero to 60 degrees, with pain at 55 degrees, and loss of motion on repetitive use from 60 to 90 degrees.  The factor most responsible for the decreased range of motion on use was pain.  An X-ray study was normal.  The diagnosis was impingement syndrome of the left shoulder.  

At an April 2, 2010 VA examination of the joints, the Veteran rated his pain as seven on a scale to ten.  It could flare to nine with overhead activities.  Repeated flexion of the left shoulder elicited pain at the subachromial area with no weakness or fatigue.  Flexion was from zero to 80 degrees, and the examiner stated that the Veteran had a functional loss of 100 degrees due to pain.  Abduction was from zero to 70 degrees, and the examiner stated that the Veteran had a functional loss of 110 degrees due to pain.  External rotation and internal rotation were both to zero degrees, with a functional loss of 90 degrees.  Impingement test was positive.  A MRI study revealed supraspinatus tendon tear and subdeltoid-subacromial bursitis.  The diagnosis was left shoulder impingement syndrome.  

The Board finds that the evidence does not support entitlement to a compensable evaluation for the Veteran's left shoulder disability prior to May 19, 2006.  The only medical evidence from this period is the report of the March 2005 VA examination.  The examination demonstrated that the Veteran had full range of motion in all directions, with no pain until the final 20 or 30 degrees.  Repetitive motion resulted in pain but no additional limitation of motion, and no evidence of lack of endurance, weakness, or fatigue.  There was no edema, redness, or effusion, no evidence of guarding of movement at shoulder level, and no evidence of at least moderate deformity.  Therefore, the criteria for a compensable evaluation were not met under any of the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5201, 5202.  

Furthermore, the evidence does not show entitlement to an evaluation greater than 20 percent subsequent to May 19, 2006.  At the September 2006 VA examination, the Veteran subjectively reported instability, pain, stiffness, and weakness.  However, there is no evidence of recurrent dislocation and guarding at shoulder level, and no evidence of malunion.  Even with additional limitation based on repetitive motion, the Veteran maintained range of motion of the shoulder beyond shoulder level.  

The April 2, 2010 VA examination found that flexion was from zero to 80 degrees, and the examiner stated that the Veteran had a functional loss of 100 degrees due to pain.  Abduction was from zero to 70 degrees, and the examiner stated that the Veteran had a functional loss of 110 degrees due to pain.  While this is less than shoulder level, it does not more nearly resemble a limitation of motion to midway between the side and shoulder level, which would be approximately 45 degrees.  Impingement syndrome continues to be noted, but without evidence of guarding of all movements, nonunion, fibrous union, recurrent dislocations, or malunion with marked deformity.  Therefore, the criteria for an evaluation in excess of 20 percent have not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5201, 5202.  

Cervical Spine Disability

Entitlement to service connection for cervical strain, myositis cervical spondylosis was established in a June 2005 rating decision.  A 10 percent evaluation was assigned for this disability, effective from July 21, 2004.  This was increased to the current 20 percent rating by a February 2007 rating decision, effective from May 19, 2006.  The Veteran's current claim was received in October 2008, but was denied in a January 2009 rating decision.  

The Veteran's cervical spine disability is evaluated under the rating codes for myositis and lumbosacral or cervical strain.  The code for myositis states that this disability is to be evaluated under the code for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5021.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Cervical strain is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, a 10 percent evaluation is warranted for disability of the cervical spine when there is forward flexion greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the cervical spine when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine is rated as 30 percent disabling.  A 40 percent evaluation or more requires unfavorable ankylosis.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of this formula.  38 C.F.R. § 4.71a, Code 5237.  

Any additional functional impairment due to pain, weakness, fatigability or incoordination must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The evidence includes the report of an April 2008 private examination of the cervical spine, which revealed that three measurements were obtained with a goniometer in each movement.  There was an average of 36 degrees of forward flexion; 42 degrees of extension; 30 degrees of left lateral flexion; 28 degrees of right lateral flexion; 66 degrees of left lateral rotation; and 64 degrees of right lateral rotation.  The examiner stated that the abnormal limitation of motion was due to pain and not a mechanical limitation.  
 
A June 2008 examination conducted for an Army Medical Evaluation Board shows that the Veteran reported persistent neck pain.  Radiological studies had revealed discogenic disease with small disc protrusions at three levels of the cervical spine.  On examination, there were mild to moderate muscle spasms and stiffness.  Range of motion was measured with a goniometer and revealed flexion from zero to 36 degrees; extension from zero to 42 degrees; right lateral flexion to 28 degrees; left lateral flexion to 30 degrees; right rotation to 66 degrees; and left rotation to 64 degrees.  Sensory and muscle strength examinations were normal, but reflexes were reduced.  The pain rating was slight and frequent per the American Medical Association pain rating scale.  The examiner determined that the Veteran's conditions were medically stable but prevented him from performing his required military duties.  

The Veteran was afforded a VA examination of the spine in November 2008.  For the cervical spine, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He said the cervical pain was 7 or 8 on a scale to 10, and manifested as discomfort and burning.  The Veteran added that the cervical pain radiated into his shoulders.  He also described his spine as in a constant, severe flare-up.  However, objective examination was negative for spasms, atrophy, guarding, or weakness.  Pain with motion and tenderness was demonstrated.  Posture and head position were normal, and there were no abnormal spinal curvatures.  Motor, sensory, and reflex examinations were normal.  There was no ankylosis.  Active range of motion was zero to 30 degrees of flexion, with pain at 20 degrees, but no additional loss of motion on repetitive use.  Extension was from zero to 40 degrees, with pain at 30 degrees but no additional loss of motion of repetitive use.  Lateral flexion was from zero to 45 degrees in each direction with pain at zero degrees but no additional loss of motion on repetitive use.  Lateral rotation was from zero to 80 degrees in each direction with pain at zero degrees but no additional loss of motion on repetitive use.  The examiner noted that private electromyograph (EMG) and nerve conduction studies of the upper extremities privately done in April 2008 were normal.  The diagnoses included cervical strain, myositis.  

An additional VA examination of the spine was conducted in October 2010.  The Veteran stated that he had cervical spine pain that he rated as a 9 on a scale to 10 and described as sharp.  He took pain medication every six hours.  The Veteran reported a history of spasms.  On examination, posture and head position were normal.  Spasm was noted on objective examination, as well as guarding, pain with motion, and tenderness.  There was no weakness, radiation of pain, or ankylosis.  The range of motion showed that flexion was from zero to 30 degrees; extension was from zero to 25 degrees; lateral flexion was from zero to 20 degrees on both the left and the right, and lateral rotation was from zero to 55 degrees on both the left and the right.  There was objective evidence of pain on repetitive motion but no additional limitation of motion.  Reflexes were reduced, but sensory and motor examinations were normal.  An X-ray study of the cervical spine was normal.  The diagnosis was cervical strain, which had moderate effects on the Veteran's activities.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 20 percent for the Veteran's cervical spine disability.  None of the VA or private examinations demonstrate that forward flexion of the cervical spine is limited to 15 degrees or less.  Instead, the April 2008, June 2008, and October 2010 examinations all found that the Veteran had at least 30 degrees of flexion, with no additional limitation due to pain, weakness, incoordination or fatigability following repetitive motion.  The November 2008 examination also found 30 degrees of flexion, with pain at 20 degrees but no limitation of motion due to the pain.  The Board notes that even if the Veteran's disability was evaluated at the 20 degree point at which his pain begins it would still be insufficient for a higher rating.  There is no evidence of limitation of cervical forward flexion to 15 degrees.  Furthermore, the November 2008 and October 2010 VA examinations were both negative for ankylosis.  Finally, there is no evidence of any associated neurologic abnormalities, and no diagnosis of intervertebral disc syndrome.  The Board concludes that the current 20 percent rating should be continued.  

Lumbosacral Spine

Entitlement to service connection for lumbosacral strain, myositis, was established in a June 2005 rating decision.  A 10 percent evaluation was assigned for this disability, effective from July 21, 2004.  This was increased to the current 20 percent rating by a February 2007 rating decision, effective from May 19, 2006.  The Veteran's current claim was received in October 2008, but was denied in a January 2009 rating decision.  

The Veteran's lumbar spine disability is evaluated under the rating codes for myositis and lumbosacral strain.  As noted above, the code for myositis states that this disability is to be evaluated under the code for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5021.  The rating criteria for degenerative arthritis were described above, but basically evaluations in excess of 20 percent are based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Code 5003.

Lumbosacral strain is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or unfavorable ankylosis.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

Additional functional impairment due to pain, weakness, fatigability or incoordination must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

At the April 2008 private medical examination, the range of motion was obtained using a goniometer.  After obtaining three measurements in each direction, the thoracolumbar spine had average forward flexion of 58 degrees; extension of 15 degrees; left lateral flexion to 16 degrees; right lateral flexion to 15 degrees; left lateral rotation to 31 degrees; and right lateral rotation to 27 degrees.  The limitation of motion was due to pain.  

The June 2008 Medical Evaluation Board recorded that the Veteran described lower back pain that produced a sharp, burning sensation that radiated to the right buttock.  His symptoms were associated with spasms and stiffness.  An October 2006 MRI revealed normal findings, as did April 2008 EMG and nerve conduction studies.  The neurological examination showed that sensory and muscle strength was normal.  Deep tendon reflexes were reduced.  The pain rating was slight and frequent per the American Medical Association pain rating scale.  Range of motion findings were not included.  

The November 2008 VA examination of the spine notes that there was no history of urinary incontinence, although urgency and frequency were noted.  There was no fecal incontinence.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the low back pain as an 8 on a scale of 10.  The severity of the pain was described at moderate and the duration was daily and constant.  The low back pain did not radiate.  The Veteran described his flare-ups as severe and constant.  He used a cane and a brace, and reported that he was unable to walk for more than a few yards.  On examination, there was no objective evidence of spasms, atrophy, weakness or guarding.  There was pain and tenderness.  Posture was normal and symmetric, and gait was normal.  There were no abnormal spinal curvatures.  Motor and sensory examination was normal, although there were some reduced reflexes.  There was no ankylosis.  Range of motion was from zero to 40 degrees of flexion, with pain at 20 degrees; zero to 15 degrees of extension with pain at 10 degrees; right and left lateral flexion from zero to 30 degrees with pain at zero degrees; and right and left rotation from zero to 30 degrees with pain at zero degrees.  There was no additional loss of motion on repetitive use for any movement.  The diagnosis was lumbosacral strain, myositis.  

The most recent VA examination of the spine was conducted in October 2010.  The Veteran reported that there was no history of urinary incontinence or other urinary or fecal symptoms.  He gave a history of spasm and decreased motion due to pain.  On objective examination, the Veteran had an antalgic gait but normal posture.  There were no abnormal spinal curvatures, and no ankylosis.  Pain on motion and tenderness was demonstrated, but no spasm, atrophy, or weakness.  Range of motion was measured at zero to 50 degrees of flexion; zero to 30 degrees of extension; right and left lateral flexion to 25 degrees; and right and left lateral rotation to 30 degrees.  While there was objective evidence of pain following repetitive motion, there was no additional limitation of motion.  The sensory and motor examinations were normal.  An X-ray study revealed mild lumbar spondylosis.  The diagnoses included lumbar strain and lumbar spondylosis, which had moderate effects on the Veteran's activities of daily living.  

The Board finds that entitlement to an evaluation in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.  None of the private or VA examinations shows that the forward flexion of the lumbar spine is not limited to 30 degrees or less.  Every examination indicates flexion to at least 40 degrees.  While the November 2008 examination noted pain at 20 degrees, this did not result in any further limitation of motion.  Furthermore, the most recent two VA examinations found that there was no ankylosis of the thoracolumbar spine.  While the Veteran reported urinary frequency at the November 2008 examination, he denied this symptom in October 2010.  There is no objective evidence of any associated objective neurologic abnormalities, and no diagnosis of intervertebral disc syndrome.  The Board concludes that the current 20 percent rating should be continued.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5021, 5237. 

Left Knee Disability

Entitlement to service connection for patellofemoral knee dysfunction of the left knee was established in a June 2005 rating decision.  A zero percent evaluation was assigned for this disability, effective from July 21, 2004.  The evaluation was increased to the current 10 percent rating in a September 2006 rating decision, effective from December 3, 2007.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  Therefore, a staged rating is to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating schedule does not contain a listing for patellofemoral knee dysfunction.  When an unlisted condition is encountered it will be permissable to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's left knee disability is rated by analogy to impairment of the knee due to recurrent subluxation or lateral instability.  

Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

Evaluation according to limitation of motion is also for consideration.  Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Normal range of motion of the knee is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71a, Plate II.

Any additional functional impairment due to pain, weakness, fatigability or incoordination must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The evidence includes the report of a March 2005 VA examination of the joints.  The Veteran denied any subjective instability or giving way.  He reported left knee pain, which he described at 9 on a scale to 10.  He was affected by this on a weekly basis for three to four hours at a time.  The Veteran did not use any crutches, braces, or canes.  There were no episodes of dislocation or recurrent subluxation.  On objective examination, the left knee had flexion to 140 degrees, with pain in the last 20 degrees.  Extension was to zero degrees with pain in the final 20 degrees.  Stability testing was negative.  Repetitive squatting elicited pain and grimacing without evidence of lack of endurance, fatigue, or weakness.  There was no edema, effusion, or redness, and no ankylosis.  The diagnosis was patellofemoral knee dysfunction of the left knee.  An X-ray study obtained at this time was normal. 

A June 2007 VA MRI of the left knee revealed a medial meniscus posterior horn and body tear and a small Baker's cyst.  Ligaments were unremarkable.  

VA physical therapy records from December 2007 show that the Veteran complained of pain in several joints, including his left knee.  There was tenderness at the posterolateral aspect of the left knee, and the Veteran had an antalgic gait.  There was a full range of motion, and strength was 4/5.  Other December 2007 records show that the Veteran had a surgical consultation but he was not eager to go forward.  

The Veteran underwent an April 2008 VA examination of his joints.  He reported having left knee pain that was becoming progressively worse.  There was no deformity, but the Veteran reported instability and giving way with stiffness and pain.  There were no episodes of dislocation or subluxation.  He reported episodes of locking once a day or more.  On objective examination, the Veteran had a normal gait without evidence of abnormal weight bearing.  Range of motion was 140 degrees of flexion, with pain at 90 degrees.  Extension was to zero degrees.  There was no additional loss of motion on repetitive use.  However, there was crepitus and painful movement with a mass behind the knee and grinding.  There was no instability.  The diagnosis was patellofemoral knee dysfunction.  

The June 2008 Medical Evaluation Board found that the Veteran reported knee pain associated with swelling and limited movement.  There was exacerbation with prolonged standing, walking, or strenuous exercise.  The findings of the June 2007 MRI were noted.  He was undergoing physical therapy, but if symptoms persisted he would consider arthroscopy.  On examination, there was tenderness to palpation.  The patellar compression and apprehension tests were positive.  There was no swelling and no edema.  Range of motion was obtained with a goniometer, and revealed extension to zero degrees and flexion to 138 degrees.  

The Veteran alleged worsening of his conditions at an April 2010 VA examination.  He had subjective reports of pain with an intensity of 7 on a scale to 10, and a sensation of giving way.  Objective testing showed that the range of motion was from zero to 120 degrees, with pain in the last 20 degrees.  There was a functional loss of 20 degrees of flexion due to pain.  There was no loss of extension.  There was no instability.  After being asked to repeatedly squat, pain was elicited, with no weakness or fatigue.  There was no effusion, edema, redness or instability.  Gait was antalgic and the left knee caused him to limp.  There was no ankylosis.  The diagnosis was left knee patellofemoral dysfunction.  

The most recent VA examination was conducted in June 2011.  The Veteran reported daily pain level of 7 on a scale to 10.  There was no instability, dislocation, locking or subluxation.  The Veteran did not report stiffness, weakness, or incoordination, but there was decreased speed of joint motion.  He always used a cane.  Objective testing found that the range of motion was 125 degrees of flexion.  Extension was the normal zero degrees.  There was objective evidence of pain following repetitive motion but no additional limitation of range of motion.  There was no ankylosis.  

The Board finds that the evidence does not support entitlement to an initial compensable evaluation for the Veteran's left knee disability for the period prior to December 3, 2007.  

The only examination of record for the period prior to December 2007 is the March 2005 VA examination.  This examination found that the left knee had a full range of motion from zero to 140 degrees.  Pain was demonstrated during the last 20 degrees of the Veteran's flexion, but even if the Board were to consider the Veteran's flexion limited to 120 degrees due to pain it would be insufficient to merit a compensable rating.  There was no evidence of lack of endurance, fatigue, or weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5260.  There is no basis for a compensable evaluation by analogy to rating code for impairment of the knee without instability, subluxation, or giving way.  38 C.F.R. § 4.71a, Code 5257.  While the June 2007 MRI revealed a medial meniscus posterior horn and body tear and a small Baker's cyst, the Veteran's symptoms at that time were not recorded.  The March 2005 X-ray study was normal, which precludes a finding of arthritis.  Basically, the only objective symptom recorded prior to December 2007 is pain, which did not result in any impairment that could be objectively identified.  Therefore, a compensable evaluation was not warranted.  

The Board further finds that the evidence does not support entitlement to an evaluation in excess of 10 percent from December 3, 2007.  Although it is well established that the Veteran now has a meniscus tear, none of the examinations show limitation of flexion to a compensable degree.  Even if the Board were to consider the Veteran's flexion limited to 90 degrees due to pain shown at that point on the April 2008 VA examination, it would be insufficient to merit a compensable rating.  Subsequent examinations have shown full or near full range of motion which is not painful until after the 90 degree point.  There was no evidence of lack of endurance, fatigue, or weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5260.  Although the Veteran had subjective reports of locking and giving way on some examinations, these symptoms were never confirmed on objective testing, which was negative for instability and subluxation on every occasion.  The Veteran did show pain and limping after being asked to perform squats repetitively in April 2010.  However, as he retains a near full range of motion without objective evidence of instability and giving way, and in fact denied instability at the April 2010 examination, the Board finds that his disability more nearly resembles that of slight impairment, and an evaluation of greater than 10 percent is not warranted.  38 C.F.R. § 4.71a, Code 5257.

The Board has considered entitlement to separate evaluations for both instability and limitation of motion of the left knee, but as there is no evidence that either extension or flexion is limited to such a degree to merit even a zero percent evaluation, separate ratings are not warranted.  Similarly, separate evaluations for limitation of flexion and limitation of extension are not merited.  VAOPGCPREC 9-98, VAOPGCPREC 9-04.

Extraschedular Considerations

The Board has also considered entitlement to increased evaluations on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence that any of the Veteran's disabilities result in any symptoms that are not contemplated by the rating criteria.  Neither the hepatitis C nor the hypothyroidism is productive of any symptoms not described in the rating criteria.  His orthopedic disabilities are each manifested by limitation of motion and pain, but these symptoms are specifically noted in the rating criteria.  It follows that his disabilities do not present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for gastrointestinal disability, characterized as status post partial gastrectomy for duodenal ulcer disease, is denied. 

Entitlement to a 30 percent evaluation for hepatitis C prior to October 26, 2009 is allowed, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a 40 percent evaluation for hepatitis C from October 26, 2009 is allowed, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial 60 percent evaluation for hypothyroidism until October 6, 2010 is allowed, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 30 percent for hypothyroidism from October 6, 2010 is denied. 

Entitlement to an initial compensable evaluation for a left shoulder disability prior to May 19, 2006 is denied. 

Entitlement to an evaluation in excess of 20 percent for a left shoulder disability from May 19, 2006 to September 16, 2010 is denied. 

Entitlement to an evaluation in excess of 20 percent for a cervical spine disability to include strain, myositis, and spondylosis, is denied. 

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability is denied. 

Entitlement to an initial compensable evaluation for patellofemoral left knee dysfunction prior to December 3, 2007 is denied. 

Entitlement to an evaluation in excess of 10 percent for patellofemoral left knee dysfunction from December 3, 2007 is denied. 


REMAND

The Veteran contends that he has developed PTSD as a result of events during active service.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was recently amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The newly amended regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the RO has not had an opportunity to apply the current regulations regarding PTSD to the Veteran's claim.  The previous denials have been based at least in part on the lack of diagnosis of PTSD on VA examinations.  However, the Board notes that the Veteran has received diagnoses of PTSD not just in treatment records but following several VA inpatient psychiatric hospitalizations.  Therefore, as the Veteran's claimed stressors include exposure to hostile military activity, and as the Veteran has the Vietnam Service Medal, the Vietnam Campaign Medal, and evidence of service in Southwest Asia, the Board notes the new regulation is potentially applicable.  Therefore, this appeal must be returned to the RO in order to consider the new regulation.  

The Veteran further contends that he has developed gout secondary to the medications he is prescribed for his service connected hepatitis C or hypertension.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

The relevant medical records show ankle pain as early as 2006, which was suspected to be gout.  A VA treatment record dated October 2007 includes an assessment of hyperuricemia with gout attack in right foot.  It was further noted that this could be secondary to the use of diuretics.  An additional note observes that the Veteran has been prescribed a diuretic for treatment of his hypertension.  

At a June 2009 VA examination, the claims folder was reviewed by the examiner, and the Veteran was also interviewed.  The Veteran reported having been diagnosed with gout in 2004 or 2005.  He said a VA doctor told him that a diuretic he was using caused this condition.  The Veteran was noted to use Lisinopril and Metoprolol Tartrate for his hypertension.  At the conclusion of the examination, the examiner opined that there was no causal relationship between gout and the actual medications used by the Veteran.  The examiner agreed that the Veteran's medications included the diuretic Hydrochlorathiazine and that this could lead to hyperuricemia.  However, he noted that if the Veteran's gout had been secondary to the use of this diuretic, then the gout would have been cured when the Veteran stopped using this medication.  The examiner concluded that it was less likely than not secondary to the medication used to treat high blood pressure since the initial diagnosis of that condition.  

However, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the June 2009 VA examiner did not provide an opinion as to whether or not the use of diuretics such as Hydrochlorathiazine to treat the Veteran's hypertension may have aggravated the Veteran's gout instead of being the initial cause.  The Board is obligated to obtain such an opinion.  

In regards to the Veteran's left shoulder disability, the record shows that he underwent surgery for this disability in September 2010, after which he was given a temporary total evaluation that was effective until July 31, 2011.  The evaluation was then returned to the 20 percent that had been in effect prior to the surgery, effective August 1, 2011. 

The record shows that the most recent VA examination of the Veteran's left shoulder disability was conducted in June 2011.  This was over a month before the conclusion of the Veteran's convalescence.  He has not been afforded a VA examination since that time.  Therefore, in order to obtain an accurate assessment of the Veteran's left shoulder disability post surgery, the Board finds that he should be scheduled for an additional examination of the left shoulder.  

As the outcomes of the Veteran's claims for service connection and increased evaluations may impact his claim for TDIU, this issue is inextricably intertwined with the others, and must not be considered until the others are ready for a final decision.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment record pertaining to the treatment of the Veteran's claimed PTSD and his left shoulder disability from 2011 to the present and place them in the claims folder. 

2.  After the records requested above have been obtained and associated with the claim folder, schedule the Veteran for a VA PTSD examination.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted, including appropriate psychological testing.  The Veteran's reports of exposure to any reported stressor that may involve combat with the enemy must be considered credible.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinion(s). 
a) Does the Veteran have a current diagnosis of PTSD?  If not, does he have a current diagnosis of any other acquired psychiatric disability? 
b) If the Veteran has a current diagnosis of PTSD, is it as likely as not that this disability was incurred due to events that resulted in fear of hostile military or terrorist activity as reported by the Veteran in Vietnam or Southwest Asia?
c) If the Veteran has a current diagnosis of a psychiatric disability other than PTSD, is it as likely as not that this disability was incurred due to active service?
The reasons and bases for all opinions should be explained by the examiner

3.  Return the claims folder to the VA examiner who conducted the June 2009 examination which rendered the opinion pertaining to the etiology of the Veteran's gout.  Request that this examiner provide an opinion as to whether it is as likely as not that the use of diuretics to treat the Veteran's hypertension may have aggravated (caused a permanent increase in severity beyond the natural progression) the Veteran's gout instead of being the initial cause.  If the June 2009 examiner is no longer available, the claims folder must be forwarded to a similarly qualified physician.  This examiner should be requested to review the claims folder and the report of the June 2009 examiner, and to then provide the requested opinion.  An additional examination should be scheduled only if believed necessary by the VA physician.  

4.  Schedule the Veteran for a VA examination of his left shoulder disability.  All indicated tests and studies should be conducted.  The claims folder should be provided to the examiner for use in the study of this case.  The range of motion of the left shoulder should be recorded in all movements.  Any additional impairment due to pain, weakness, incoordination or fatigability on repetitive motion should be noted in terms of additional loss of range of motion.  All other relevant symptoms should be recorded.  

5.  After the development requested above has been completed, the RO should again review the record.  The Veteran's PTSD claim should be considered under the version of 38 C.F.R. § 3.304 that became effective in July 2010.  The claim for TDIU must also be considered.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


